Exhibit Investor Relations: Jeff Salzwedel Salzwedel Financial Communications, Inc. (503) 722-7300 jeff@sfcinc.com Telanetix Raises Capital for Expansion of Retail Marketing - Increases Capital for Voice and Video Growth and Long-Term Profitability - - Digital Phone System (DPS) to be Launched at New Retail Chain Distributor - BELLEVUE, Wash., Dec. 15 /PRNewswire- FirstCall/ Telanetix, Inc. (OTC BB: TNXI - News), a leading IP solutions provider offering telepresence and digital phone services to business markets, raised $1.5 million to significantly expand the retail marketing efforts for all products, most immediately its AccessLine™ Digital Phone System (DPS) products launched at Costco in July. Under the structure of the marketing program, the Telanetix AccessLine branded DPS services are sold to retail store and online customers, with the retailer retaining a portion of the monthly service contract revenues.In the planned expansion Telanetix will develop similar marketing programs for other retailers that have embraced the DPS products and will allocate the necessary resources to support these new programs. To fund this expansion, Telanetix increased its six-year, interest only, non-amortizing debentures to an aggregate principal amount of $29.6 million, up from the $28.1 million principal announced on August 14th.The debentures have been modified to include a deferral of interest, providing 12 months at zero interest, and the conversion price on the debentures and related warrants has changed to $0.40 from $1.25 and $1.00, respectively. Additional information regarding the terms of this financing transaction are contained in the company’s current report on Form 8-K filed with the SEC on December 15, "Our investors continue to value and support our growing business in this difficult economic environment, which we believe illustrates a deep confidence in our company,” said Doug Johnson, Telanetix’s Chief Executive Officer. “These funds position Telanetix with a great opportunity to support our new DPS sales programs as we simultaneously drive growth across our telepresence video business.We are very pleased to have demonstrated the value of our DPS products to the retail markets and we have seen great promise for the additional retail placement. It is consistent with our current plan, and is strategically important for Telanetix to immediately move to capture this opportunity to expand our channels.” For further information about Telanetix, Inc., or this press release, contact Jeff
